Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavoie (US 20210245660 A1).
Regarding Claim 1:
An apparatus comprising: (Lavoie discloses a vehicle mirror system in Paragraph 0003, comprising rearview mirror assemblies as in Paragraph 0016) 
a trailer interface module configured for providing an indication of a trailing mode; (comprising a HMI (human machine interface) indicating the activation of a trailer control mode as disclosed in Paragraph 0051)
a camera configured for capturing an image of a trailer hitch assembly in response to the indication of the trailering mode; (A camera is disclosed in Paragraph 0046 that captures images of a trailer hitch as in the process 120 of figure 4 below, taking place after the trailer detection (106) and HMI feedback (114) as described in Paragraph 0052.)


    PNG
    media_image1.png
    572
    370
    media_image1.png
    Greyscale


a mirror controller configured to adjust a mirror position in response to a mirror control signal; (A mirror controller adjusting mirror position in response to a mirror control signal is disclosed in Paragraph 0050, with both left and right side mirror assemblies being given outputs from the controller.)
an interface for receiving a trailer dimension; (Trailer dimensions may be entered by the user or be learned during the use of the vehicle/trailer combination as disclosed in Paragraph 0050.) and
a processor operative to determine a trailer hitch articulation angle in response to the image, to calculate a trailer rear corner position in response to the trailer hitch articulation angle and the trailer dimension, and for generating a mirror control signal to adjust the mirror position such that the trailer rear corner position is within a mirror field of view. (The angle of the hitch attaching the vehicle and trailer is determined from processing images from the camera as disclosed in Paragraph 0046. The change in position of the rear corner of the trailer is computed via the inputs, which would include the dimensions of the trailer and angle of the hitch, as disclosed in Paragraph 0054, which further discloses adjusting the mirror to keep said rear corners in view.)

Regarding Claim 2:
“The apparatus of claim 1 wherein the mirror position is adjusted from a user defined initial mirror position.”
Paragraphs 0051-0052 disclose the user adjusting mirrors prior to the automatic adjustment, as also disclosed in element 116 of figure 4, above.

Regarding Claim 3:
“The apparatus of claim 1 wherein the trailer dimension is received via the interface in response to a user input”
Paragraph 0050 discloses trailer parameters being obtained via user input. 

Regarding Claim 7:
“The apparatus of claim 1 wherein the mirror controller is operative to adjust the mirror position of a driver's side mirror in response to the trailer hitch articulation angle being indicative of a trailer being angled towards a left side of a towing vehicle.”
Paragraph 0052 of Lavoie discloses the adjustment of both the driver’s side and passenger’s side mirrors in response to a trailer being angled in either direction. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavoie (US 20210245660 A1).
Regarding Claim 9:
A method comprising: (Lavoie discloses a vehicle mirror control method in Paragraph 0016).
receiving a trailer dimension; (Trailer dimensions may be entered by the user or be learned during the use of the vehicle/trailer combination as disclosed in Paragraph 0050.)
receiving an indication of a trailering mode; (comprising a HMI (human machine interface) indicating the activation of a trailer control mode in Paragraph 0051)
receiving an image of a trailer hitch assembly in response to the indication of the trailering mode; (A camera is disclosed in Paragraph 0046 that captures images of a trailer hitch as in the process 120 of figure 4 below, taking place after the trailer detection (106) and HMI feedback (114) as described in Paragraph 0052.)
estimating a hitch articulation angle in response to the image; (The angle of the hitch attaching the vehicle and trailer is determined from processing images from the camera as disclosed in Paragraph 0046.)
estimating a trailer rear corner position in response to the hitch articulation angle and the trailer dimension; (The change in position of the rear corner of the trailer is computed via the inputs, which would include the dimensions of the trailer and angle of the hitch, as disclosed in Paragraph 0054, which further discloses adjusting the mirror to keep said rear corners in view.)
generating a mirror control signal to adjust a mirror position such that the trailer rear corner position is within a mirror field of view; and adjusting the mirror position in response to the mirror control signal. (A mirror controller adjusting mirror position in response to a mirror control signal is disclosed in Paragraph 0050, with both left and right-side mirror assemblies being given outputs from the controller.)

Regarding Claim 10:
“The method of claim 9 wherein the mirror position is adjusted from a user defined initial mirror position.”
Paragraphs 0051-0052 disclose the user adjusting mirrors prior to the automatic adjustment, as also disclosed in element 116 of figure 4, above.

Regarding Claim 11:
“The method of claim 9 wherein the trailer dimension is received via a user input.”
Paragraph 0050 discloses trailer parameters being obtained via user input. 

Regarding Claim 15:
“The method of claim 9 including adjusting a mirror position of a driver's side mirror in response to the hitch articulation angle being indicative of a trailer being angled towards a left side of a towing vehicle.”
Paragraph 0052 of Lavoie discloses the adjustment of both the driver’s side and passenger’s side mirrors in response to a trailer being angled in either direction. 

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavoie (US 20210245660 A1).
Regarding Claim 17:
Lavoie discloses: A vehicular mirror control system (a vehicle mirror system as in Paragraph 0003) comprising:  
a trailer interface operative to detect a trailer connection (comprising a HMI (human machine interface) indicating the activation of a trailer control mode as in Paragraph 0051); 
a camera configured for capturing an image of a trailer hitch assembly in response to the detection of the trailer connection (A camera is disclosed in Paragraph 0046 that captures images of a trailer hitch as in the process 120 of figure 4 above, taking place after the trailer detection (106) and HMI feedback (114) as described in Paragraph 0052.); 
a user input configured to receive a trailer dimension; (Trailer dimensions may be entered by the user or be learned during the use of the vehicle/trailer combination as disclosed in Paragraph 0050.)
a mirror motor operative to position a vehicle mirror in response to a mirror control signal; (A mirror controller adjusting mirror position in response to a mirror control signal is disclosed in Paragraph 0050, with both left and right side mirror assemblies being given outputs from the controller) and
a processor operative to determine a hitch articulation angle in response to the image of the trailer hitch assembly, to estimate a trailer rear corner position in response to the hitch articulation angle and the trailer dimension and to generate the mirror control signal in response to the trailer rear corner position and a tow vehicle dimension. (The angle of the hitch attaching the vehicle and trailer is determined from processing images from the camera as disclosed in Paragraph 0046. The change in position of the rear corner of the trailer is computed via the inputs, which would include the dimensions of the trailer and angle of the hitch, as disclosed in Paragraph 0054, which further discloses adjusting the mirror to keep said rear corners in view.)

Regarding Claim 20:
“The vehicular mirror control system of claim 17 wherein the hitch articulation angle is determined by performing an edge detection algorithm on the image of the trailer hitch assembly.”
Lavioe discloses the determination of the hitch angle of the trailer by identifying one of more features, which can include identifying edges (Paragraph 0046). 


Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Kyrtsos (US 9,290,203 B2).
Regarding Claim 4:
“The apparatus of claim 1 wherein the trailer dimension is received via the interface in response to a trailer dimension detecting algorithm.”
Lavoie does not disclose the use of a trailer dimension detecting algorithm to determine the trailer dimensions. 
Kyrtsos teaches a trailer dimension estimation algorithm (Column 3 Lines 22-30) based on a ratio between wheel steer angle and hitch angle calculating trailer length, the algorithm being described in further detail in Column 51 Lines 30 - 50. 
It is old and well understood in the art of vehicle controls that information from a variety of sensors is gathered during vehicle operation. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Kyrtsos teaches an algorithmic method to obtain a dimension of the trailer (Column 3 Lines 22-30) and would therefore be obvious to implement in the disclosure of Lavoie for estimation of trailer dimension.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Singh (US 10,119,812 B2).
Regarding Claim 5:
“The apparatus of claim 1 wherein the trailer dimension is determined in response to a first image of the trailer and a second image of the trailer.”
Lavoie does not disclose determining the trailer dimension based on multiple images of the trailer. 
Singh teaches acquiring multiple images of a trailer via camera systems mounted on each mirror and on the rear of the vehicle (Column 5 Lines 63-67) and processes those multiple images to obtain the length of the trailer among other characteristics (Column 6 Lines 31-41). 
It is well understood in the art of vehicle controls that obtaining dimensions of a unit may be conducted in a variety of ways. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Singh discloses identifying the dimensions of a trailer based on sensors from a vehicle (Column 2 Lines 4-32). Implementing the dimension identification method as taught in Singh would be an obvious modification to the disclosure of Lavoie, as Lavoie recites alternative methods of obtaining trailer dimensions, where they are learned by the vehicle in some manner, which Singh teaches through the computation from optical sensor readings. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Carpenter (US 11,247,610 B2).
Regarding Claim 6:
“The apparatus of claim 1 wherein the trailer dimension is determined in response to a first user defined mirror position and a second user defined mirror position.”
Lavoie does not disclose determining a trailer dimension in response to a first and second user defined mirror position. 
Carpenter teaches in Column 5 Line 53 – Column 6 Line 3 determining trailer dimensions such as axle length and trailer length based on the angle of the power mirrors (αm) initially set at a given angle (Column 5 Lines 1-3). This is acquired from the power mirror system that comprises a first and second mirror (Column 5 Lines 47-48). 
It is old and well understood in the art of vehicle controls that information from a variety of sensors is gathered during vehicle operation. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Carpenter teaches the determination of trailer dimensions from mirror position in Column 5 Line 53 – Column 6 Line 3, using angle determined from the power mirror system. This is an operation that learns the trailer dimensions through use of the vehicle-trailer system, and would therefore be obvious to combine the teachings of Carpenter to determine trailer dimensions with the disclosure of Lavoie in adjusting mirror positioning based on hitch articulation angle and trailer dimensions. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Lavoie (2016) (US 9,517,668 B2).
Regarding Claim 8:
“The apparatus of claim 1 wherein the mirror control signal is generated in response to the trailer hitch articulation angle exceeding a threshold angle and wherein the threshold angle is indicative of the trailer rear corner position being at an outside edge of an initial mirror field of view.”
Lavoie discloses a mirror control system based on hitch articulation angle and trailer dimensions (Paragraph 0050) to track features in the mirror including the rear corner of the trailer (Paragraph 0048). 
Lavoie does not disclose a threshold trailer hitch articulation angle. 
Lavoie (2016) in the same field of endeavor teaches determining a threshold hitch angle (Column 2 Lines 1-18) that can be set to any angle value or set of values as detected by the hitch articulation angle detection (Column 20 Lines 20-44). 
One of ordinary skill in the art of vehicle controls would understand that there is a motivation to combine the threshold hitch angle teaching of Lavoie (2016) with the mirror control system of Lavoie. Lavoie states a motivation to prevent immediate changes in the orientation of a mirror, adding in a 300 millisecond time delay to do so as disclosed in Paragraph 0052. A clear addition to this delay would be the implementation of a threshold hitch articulation angle criteria as described in Lavoie (2016). Lavoie (2016)’s angle position limit is not limited to a specific purpose (Column 20 Lines 20-44) and would therefore be logically implementable alongside the time delay of Lavoie’s mirror control system, to only send a control signal after the hitch articulation angle passes a threshold, which would be advantageous in ensuring the mirror is not constantly shifting on a time delay when travelling on a relatively straight trajectory. As the threshold articulation angle is generically recited in Lavoie (2016), it is broadly applicable to a variety of teachings, of which the above recited limitation is one case. An example of this threshold angle implementation is seen below in modified Figure 2A below, where two small angle deviations of the trailer that would remain inside the mirror viewing angle and would not pass the angle threshold are represented by the centered rectangles, labeled “Small angle inside threshold of mirror view”, and two large angle deviations of the trailer outside the threshold of mirror view labeled “Outside threshold angle.” 

    PNG
    media_image2.png
    787
    563
    media_image2.png
    Greyscale


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Kyrtsos (US 9,290,203 B2).
Regarding Claim 12:
“The method of claim 9 wherein the trailer dimension is received via a trailer dimension detecting algorithm.”
Lavoie does not disclose the use of a trailer dimension detecting algorithm to determine the trailer dimensions. 
Kyrtsos teaches a trailer dimension estimation algorithm (Column 3 Lines 22-30) based on a ratio between wheel steer angle and hitch angle calculating trailer length, the algorithm being described in further detail in Column 51 Lines 30 - 50. 
It is old and well understood in the art of vehicle controls that information from a variety of sensors is gathered during vehicle operation. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Kyrtsos teaches an algorithmic method to obtain a dimension of the trailer (Column 3 Lines 22-30) and would therefore be obvious to implement in the disclosure of Lavoie for estimation of trailer dimension.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Singh (US 10,119,812 B2).
Regarding Claim 13:
“The method of claim 9 wherein the trailer dimension is determined by a trailer dimension detecting algorithm in response to a first image of the trailer and a second image of the trailer.”
Lavoie does not disclose determining the trailer dimension based on multiple images of the trailer. 
Singh teaches acquiring multiple images of a trailer via camera systems mounted on each mirror and on the rear of the vehicle (Column 5 Lines 63-67) and processes those multiple images to obtain the length of the trailer among other characteristics (Column 6 Lines 31-41). This is done through an identification algorithm as taught in Column 6 Lines 42-47. 
It is well understood in the art of vehicle controls that obtaining dimensions of a unit may be conducted in a variety of ways. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Singh discloses identifying the dimensions of a trailer based on sensors from a vehicle (Column 2 Lines 4-32). Implementing the dimension identification method as taught in Singh would be an obvious modification to the disclosure of Lavoie, as Lavoie recites alternative methods of obtaining trailer dimensions, where they are learned by the vehicle in some manner, which Singh teaches through the computation from optical sensor readings. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Carpenter (US 11,247,610 B2).
Regarding Claim 14:
“The method of claim 9 wherein the trailer dimension is determined in response to a first user defined mirror position and a second user defined mirror position.”
Lavoie does not disclose determining a trailer dimension in response to a first and second user defined mirror position. 
Carpenter teaches in Column 5 Line 53 – Column 6 Line 3 determining trailer dimensions such as axle length and trailer length based on the angle of the power mirrors (αm) initially set at a given angle (Column 5 Lines 1-3). This is acquired from the power mirror system that comprises a first and second mirror (Column 5 Lines 47-48). 
It is old and well understood in the art of vehicle controls that information from a variety of sensors is gathered during vehicle operation. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Carpenter teaches the determination of trailer dimensions from mirror position in Column 5 Line 53 – Column 6 Line 3, using angle determined from the power mirror system. This is an operation that learns the trailer dimensions through use of the vehicle-trailer system, and would therefore be obvious to combine the teachings of Carpenter to determine trailer dimensions with the disclosure of Lavoie in adjusting mirror positioning based on hitch articulation angle and trailer dimensions. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Lavoie (2016) (US 9,517,668 B2).
Regarding Claim 16:
“The method of claim 9 wherein the mirror control signal is generated in response to the hitch articulation angle exceeding a threshold angle and wherein the threshold angle is indicative of the trailer rear corner position being at an outside edge of an initial mirror field of view.”
Lavoie discloses a mirror control system based on hitch articulation angle and trailer dimensions (Paragraph 0050) to track features in the mirror including the rear corner of the trailer (Paragraph 0048). 
Lavoie does not disclose a threshold trailer hitch articulation angle. 
Lavoie (2016) in the same field of endeavor teaches determining a threshold hitch angle (Column 2 Lines 1-18) that can be set to any angle value or set of values as detected by the hitch articulation angle detection (Column 20 Lines 20-44). 
One of ordinary skill in the art of vehicle controls would understand that there is a motivation to combine the threshold hitch angle teaching of Lavoie (2016) with the mirror control system of Lavoie. Lavoie states a motivation to prevent immediate changes in the orientation of a mirror, adding in a 300 millisecond time delay to do so as disclosed in Paragraph 0052. A clear addition to this delay would be the implementation of a threshold hitch articulation angle criteria as described in Lavoie (2016). Lavoie (2016)’s angle position limit is not limited to a specific purpose (Column 20 Lines 20-44) and would therefore be logically implementable alongside the time delay of Lavoie’s mirror control system, to only send a control signal after the hitch articulation angle passes a threshold, which would be advantageous in ensuring the mirror is not constantly shifting on a time delay when travelling on a relatively straight trajectory. As the threshold articulation angle is generically recited in Lavoie (2016), it is broadly applicable to a variety of teachings, of which the above recited limitation is one case. An example of this threshold angle implementation is seen below in modified Figure 2A above, where two small angle deviations of the trailer that would remain inside the mirror viewing angle and would not pass the angle threshold are represented by the centered rectangles, labeled “Small angle inside threshold of mirror view”, and two large angle deviations of the trailer outside the threshold of mirror view labeled “Outside threshold angle.” 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Carpenter (US 11,247,610 B2).

Regarding Claim 18:
“The vehicular mirror control system of claim 17 wherein the tow vehicle dimension comprises a distance between the vehicle mirror and the trailer hitch assembly.”
Lavoie does not disclose determining the trailer dimension from the mirror position. 
Carpenter teaches determining a mirror distance to the hitch point based on the known position of the mirror in Column 5 Line 62, indicated as “Lm” in Fig. 1A below. 

    PNG
    media_image3.png
    948
    1352
    media_image3.png
    Greyscale

It is old and well understood in the art of vehicle controls that information from a variety of dimensions can be used during vehicle operation. Lavoie requires a dimension of the trailer for some operations of mirror tracking (Paragraph 0048) that can be entered manually or learned through use (Paragraph 0050). Carpenter teaches one possible distance as the distance from mirror to hitch point in Column 5 Line 62. This dimension is informative to determining the distance from mirror to articulation point in the vehicle-trailer system, and would therefore be obvious to combine the teachings of Carpenter of one possible dimension with the disclosure of Lavoie in adjusting mirror positioning based on hitch articulation angle and trailer dimensions. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 20210245660 A1) further in light of Hu (US 10,155,478 B2).
Regarding Claim 19:
“The vehicular mirror control system of claim 17 wherein the hitch articulation angle is determined by comparing the image of the trailer hitch assembly to a prior image of the trailer hitch assembly captured during an alignment of a vehicle centerline and a trailer centerline.”
Lavoie does not disclose using a prior image of the hitch assembly from alignment. 
Hu teaches a template matching method where the hitch angle is calculated by comparison of an obtained image to an image template of the hitch at a known articulation angle (Column 5 Lines 28-58) from an aligned trailer (Column 5 Lines 62-65).
It is well understood in the art of vehicle controls that changes in the positioning of elements in the system can be determined by the analysis of an image of the current position of the object against a template image taken with known qualities. Lavoie captures images and determines a hitch angle by tracking features as the trailer articulates as in Paragraph 0046, and Hu discloses comparing images of a hitch to a template image at known articulation, which advantageously helps blur out ground noise in the image (Column 5 Lines 38-58). It would therefore be clear to combine the teachings of Hu with the disclosure of Lavoie to mitigate the effect of ground noise on the image comparison. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661